     Case 1:17-cv-00737-DAD-JDP Document 36 Filed 04/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES LAWTON,                                  Case No. 1:17-cv-00737-DAD-JDP
12                       Petitioner,                   ORDER GRANTING RESPONDENT’S
                                                       REQUEST TO FILE DOCUMENT UNDER
13           v.                                        SEAL
14    WILLIAM MUNIZ, Warden,                           ECF No. 34
15                       Respondent.
16

17          Petitioner Charles Lawton, a state prisoner without counsel, seeks a writ of habeas corpus

18   under 28 U.S.C. § 2254. ECF No. 9. On July 24, 2019, respondent requested to file a document

19   under seal pursuant to Local Rule 141(b). ECF No. 34-1. Petitioner has not filed an opposition to

20   respondent’s request.

21          In the Ninth Circuit, there is a “strong presumption in favor of access to court records.”

22   See Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003). However, the

23   presumption is not absolute and “can be overridden given sufficiently compelling reasons for

24   doing so.” See id. Here, respondent seeks to seal lodged document 94, the confidential clerk’s

25   transcript on appeal, which was sealed by the state court during petitioner’s previous proceedings.

26   ECF No. 34-1. Respondent states he is barred “from disclosing the contents of any materials that

27   have been sealed in anything that is subsequently filed” under state court rules. See Cal. Rules of

28   Court 8.46(d)(9). For good cause shown, respondent’s request is granted.
                                                       1
     Case 1:17-cv-00737-DAD-JDP Document 36 Filed 04/29/20 Page 2 of 2

 1
     IT IS SO ORDERED.
 2

 3
     Dated:     April 28, 2020
 4                                         UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 206.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
